Filed 12/13/21 Miles v. Superior Court CA5
Opinion following transfer from Supreme Court

                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                     FIFTH APPELLATE DISTRICT

    JIMMY LEE MILES,
                                                                                             F082682
           Petitioner,
                                                                              (Super. Ct. No. CF86342840)
                    v.

    THE SUPERIOR COURT OF FRESNO                                                          OPINION
    COUNTY,

           Respondent;

    THE PEOPLE,

           Real Party in Interest.


                                                   THE COURT*
         ORIGINAL PROCEEDINGS; petition for writ of mandate. Kristi Culver
Kapetan, Judge.
         Jimmy Lee Miles, in pro. per.; and Byron C. Lichstein, under appointment by the
Court of Appeal, for Petitioner.
         No appearance for Respondent.
         Rob Bonta, Attorney General, Michael P. Farrell, Senior Assistant Attorney
General, Catherine Chatman and Erin Doering, Deputy Attorneys General, for Real Party
in Interest.
                                                        -ooOoo-

*        Before Levy, Acting P.J., Franson, J. and Meehan, J.
                                     INTRODUCTION
       Petitioner Jimmy Lee Miles has filed various petitions in this court and the
California Supreme Court claiming that respondent, the Fresno County Superior Court,
erroneously denied his request to take judicial notice of certain documents for his
eventual youth parole eligibility hearing pursuant to People v. Franklin (2016) 63 Cal.4th
261 (Franklin).
       On August 25, 2021, the California Supreme Court issued an order, in part, for
respondent superior court to show cause (returnable before this court) why a writ of
mandate should not issue directing respondent to preserve for future parole eligibility
consideration an appropriate copy of a report from the Department of Mental Health,
Atascadero State Prison, dated December 11, 1984. This report is known as “the
‘Periodic Evaluation [of Petitioner]’ ” (the Periodic Evaluation).
       In its written return filed in this court, the People (real party in interest) concede it
is appropriate for respondent superior court to preserve the Periodic Evaluation. We
agree with that concession. We issue a preemptory writ of mandate directing respondent
to preserve, for consideration by the Board of Parole Hearings (the Board), an appropriate
copy of the Periodic Evaluation.
                                      BACKGROUND
       Miles is a prisoner serving an indeterminate term of life with the possibility of
parole. Convicted and sentenced in 1986, he has been incarcerated since that time. Miles
committed the underlying offense at the age of 23. (In re Miles (Dec. 17, 2020, F078091)
[nonpub. opn.].)
       In April 2018, Miles petitioned respondent superior court for a writ of habeas
corpus. He sought relief in the form of a Franklin proceeding to have an opportunity to
make a record of information relevant to his eventual youth offender parole hearing. In
August 2018, respondent granted the petition. The District Attorney then appealed to this




                                               2.
court, claiming that such a petition was procedurally improper. (In re Miles, supra,
F078091.)
       While that appeal was pending, the California Supreme Court decided In re Cook
(2019) 7 Cal.5th 439 (Cook).1 In light of Cook, we reversed the superior court’s order
granting the petition, but without prejudice to Miles’s ability to obtain the same relief
under Penal Code section 1203.012 and Cook, supra, 7 Cal.5th 439. We remanded for
respondent superior court to consider whether to construe the petition for habeas corpus
(and related briefings) as a motion pursuant to section 1203.01 and Cook, or whether
Miles was required to file a new motion to obtain relief under these authorities. (In re
Miles, supra, F078091.)
       Following remand, the superior court elected to construe the petition for habeas
corpus as a motion under the authority of section 1203.01. In March 2021, respondent
superior court denied a request for judicial notice which Miles had filed. The request for
judicial notice involved certain documents, including the Periodic Evaluation. 3
       On April 12, 2021, Miles filed a petition for writ of mandate/prohibition in the
California Supreme Court.


1       Cook holds that in “cases with final judgments, [Penal Code] section 1203.01
gives the trial court authority to conduct an evidence preservation proceeding as
envisioned in Franklin.” (Cook, supra, 7 Cal.5th at p. 452.) “The purpose of [Penal
Code] section 1203.01 parallels that of a Franklin proceeding.” (Id. at p. 453.) Penal
Code section 1203.01 gives a sentenced prisoner whose conviction is final “a plain,
speedy, and adequate remedy at law that makes resort to habeas corpus unnecessary, at
least in the first instance. [Citations.]” (Cook, at p. 452.) “In fact, [Penal Code] section
1203.01’s framework provides a more flexible, efficient, and suitable means of collecting
information for the benefit of the Board than the rigid requirements of habeas corpus.”
(Id. at p. 456.) Therefore, a habeas corpus petition filed for the purpose of obtaining a
Franklin proceeding should be denied unless the remedies available under [Penal Code]
section 1203.01 have already been pursued and exhausted. (Cook, at pp. 452, 458, fn. 6.)
2      All future statutory references are to the Penal Code unless otherwise noted.
3       The remaining documents that comprised the request for judicial notice consisted
of letters from and to Miles’s legal counsel, and a letter from Miles to the superior court.

                                             3.
       On April 21, 2021, the Supreme Court transferred the matter to this court. That
same day, Miles’s petition for writ of mandate/prohibition was filed in this court.
       On June 17, 2021, we summarily denied Miles’s petition for writ of
mandate/prohibition.
       On July 2, 2021, Miles filed both a petition for review and a petition for writ of
habeas corpus in the California Supreme Court.
       On August 25, 2021, the Supreme Court granted the petition for review. It
transferred this matter to this court with direction for us to vacate our order denying
mandate and “to issue an order directing the respondent superior court to show cause why
a writ of mandate should not issue, directing respondent to preserve, for consideration by
[the Board], an appropriate copy” of the Periodic Evaluation.
       On September 2, 2021, we vacated our order denying Miles’s petition for writ of
mandate. Real party in interest, the People, were directed to file a written return.
       On September 23, 2021, the People filed its return, conceding that Miles was
entitled to the relief requested. We now turn to the merits.
                                      DISCUSSION
I.     We Grant The People’s Request For Judicial Notice.
       On September 23, 2021, the People filed in this court a request for judicial notice.
The request asks us to judicially notice the docket in Fresno County Superior Court case
No. CF86342840. That same day, the People lodged with this court a copy of the docket
from the Fresno County Superior Court case referenced above.
       On September 27, 2021, this court issued an order deferring a ruling on the
People’s request for judicial notice pending consideration of this matter on the merits.
Miles was granted 15 days’ leave to file an informal response to this request. The order
informed Miles that a failure to file a response “may be deemed agreement real party in
interest’s request be granted.”
       Miles did not file a response addressing this request for judicial notice.


                                             4.
       We hereby grant the People’s request for judicial notice. We judicially notice the
docket in Fresno County Superior Court case No. CF86342840. (Evid. Code, § 452,
subd. (d) [judicial notice may be taken of records of any court of California].)
II.    We Issue A Preemptory Writ For Respondent Superior Court To Preserve
       The Periodic Evaluation For Miles’s Eventual Youth Offender Parole
       Eligibility Hearing.
       Based on his age when his crimes occurred, Miles is eligible for a youth offender
parole eligibility hearing under section 3051. Such a hearing is conducted by the Board
“for the purpose of reviewing the parole suitability of any prisoner who was 25 years of
age or younger … at the time of [his or her] controlling offense.” (§ 3051, subd. (a)(1).)
“ ‘Controlling offense’ means the offense or enhancement for which any sentencing court
imposed the longest term of imprisonment.” (Id., subd. (a)(2)(B).) Among other factors,
the Board must “take into consideration the diminished culpability of youth as compared
to that of adults, the hallmark features of youth, and any subsequent growth and increased
maturity of the individual.” (Id., subd. (f)(1).)
       As explained in Franklin, supra, 63 Cal.4th 261, a person who meets the
eligibility requirements of section 3051 must be given a “sufficient opportunity to make a
record of information relevant to his eventual youth offender parole hearing.” (Franklin,
supra, at p. 284.) Relevant “youth-related factors” include the prisoner’s “cognitive
ability, character, and social and family background at the time of the offense.” (Id. at
p. 269.) The term “Franklin hearing” is often used in reference to the marshalling and
preservation of such evidence, but the California Supreme Court has advised that the
“Franklin processes are more properly called ‘proceedings’ rather than ‘hearings.’ ”
(Cook, supra, 7 Cal.5th at pp. 449–450, fn. 3.) “A Franklin proceeding gives ‘an
opportunity for the parties to make an accurate record of the juvenile offender’s
characteristics and circumstances at the time of the offense so that the Board, years later,
may properly discharge its obligation to “give great weight to” youth-related factors



                                              5.
[citation] in determining whether the offender is “fit to rejoin society” .…’ [Citation.]”
(Id. at p. 449, quoting Franklin, supra, at p. 284.)
       The People concede that the Periodic Evaluation will assist the Board in assessing
Miles’s cognitive ability, his character, and his social and familial background at the time
of his offense. We agree. The Periodic Evaluation details that, as of 1984, Miles had
suffered from generalized “mental illness” for over a decade prior to the commission of
his crimes. The Periodic Evaluation also includes a summary of Miles’s history with
alcohol and drugs, his family background, and his claims of auditory hallucinations.
       As the People note, it appears very likely the Board will find this information
relevant and helpful when determining whether Miles is fit to rejoin society. The
Periodic Evaluation provides details about Miles’s “characteristics and circumstances” at
the time of his offense. (See Franklin, supra, 63 Cal.4th at p. 283.)
       We agree with the People that Miles is entitled to appropriate relief. (See Code
Civ. Proc., § 1085, subd. (a).) Accordingly, respondent superior court shall preserve the
Periodic Evaluation for Miles’s eventual youth offender parole hearing. A preemptory
writ of mandate is proper and should issue. (See Code Civ. Proc., § 1088.)
                                      DISPOSITION
       Let a peremptory writ of mandate issue directing respondent superior court to
preserve an appropriate copy of the Periodic Evaluation for Miles’s future parole
eligibility consideration.




                                              6.